MEMORANDUM **
In these consolidated appeals, Benito Cohetzaltitla-P once appeals from the 27-month sentence imposed following his guilty-plea conviction for being an alien in the United States after deportation in violation of 8 U.S.C. § 1326, and from the 18-month sentence imposed consecutively following revocation of supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Cohetzaltitla-Ponce contends that both sentences are unreasonable because the district court failed to properly consider his extensive cultural assimilation. We conclude that the district court considered Cohetzaltitla-Ponce’s cultural assimilation argument and did not commit any procedural error and that the sentences are reasonable. See United States v. Carty, 520 F.3d 984, 991-96 (9th Cir.2008) (en banc); see also United States v. Miqbel, 444 F.3d 1173, 1176 n. 5 (9th Cir.2006); United States v. Mohamed, 459 F.3d 979, 986 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.